DETAILED ACTION
Remarks

The instant application having Application No. 16/386,796 filed on April 17, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1, 3-5, 8, 10-11, 13-15, 17, 19 and 21-24 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.  

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated December 9, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.                                                              


Examiner’s Statement of Reasons for Allowance
Claims 1, 3-5, 8, 10-11, 13-15, 17, 19 and 21-24 are allowed over the prior art made of record.

The prior art of records teaches in the same field of invention.  
Prior art of record Bradley et al. (US Patent No. 9,760,627 B1) discloses mechanisms for implementing a natural language content (NLC) disambiguation engine. The NLC disambiguation engine operates to identify, in a corpus of natural language content, a portion of natural language content (NLC) that is determined to be ambiguous with regard to the context of the portion of NLC. The NLC disambiguation engine compares the ambiguous content portion to private content information associated with a source of the ambiguous content portion. The NLC disambiguation engine identifies a domain of the ambiguous content portion based on a domain of a matching portion of the private content information. The NLC disambiguation engine performs a clarifying operation that clarifies the ambiguous content portion based on the identified domain of the matching portion of the private content information to thereby generate a clarified content portion for processing by a cognitive operation of a cognitive system. 
Prior art of record Rozenblatt et al. (US Patent Publication No. 2009/0112828 A1) discloses a document searching method including employing a computer to receive, from a user, a query including at least one search term, employing computerized answer retrieving functionality to generate document search terms including at least one additional search term not present in the query, which the at least one additional search term was acquired, prior to receipt by the computer of the query from the user, by the computerized answer retrieving functionality in response to at least one query in the form of a question; and operating computerized search engine functionality to access a set of documents in response to the query, based not only on at least one search term supplied by the user in the query, but also on 
Prior art of record Palavalli et al. (US Patent Application No. 2017/0371636 A1) discloses methods and systems that automate a DevOps deployment pipeline and optimize DevOps cost are described. Methods generate a deployment pipeline model based on policies associated with each deployment stage and task. Methods optimize cost of the deployment pipeline model based on model combinations of VMs. The deployment pipeline model may be executed on a cloud computing infrastructure in order to develop an application program. 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “ingesting a set of documents into a system capable of answering questions; analyzing a series of queries against the set of documents utilizing a set of scorers that utilize criteria to form assessments, wherein each scorer of the set of scorers forms a respective assessment; computing, based on the analyzing, a first value score for a first document of the set of documents, the first value score indicating a quantity of queries addressable by the first document; moving, based on the first value score, the first document to an archive status, the archive status indicating that the first document is not permitted to address a subsequent query; computing, based on the analyzing, a second value score for a second document of the set of documents, the second value score indicating a quantity of queries addressable by the second document; and moving, based on the second value score, the second document to a production status, the production status indicating that the second document is permitted to address the subsequent query.”

Independent claims 11 and 21 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168